[Cite as State v. Jackson, 2015-Ohio-5282.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                              No. 15AP-581
v.                                                   :                   (C.P.C No. 88CR-09-3371)

Edward Jackson,                                      :                  REGULAR CALENDAR

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                   Rendered on December 17, 2015


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Edward Jackson, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Edward Jackson, appeals from a judgment of the
Franklin County Court of Common Pleas denying his "Motion to Impose a Valid
Sentence." For the following reasons, we affirm that judgment.
Factual and Procedural Background
        {¶ 2} In 1989, a jury found appellant guilty of, among other things, multiple
counts of rape and kidnapping, as well as specifications to those counts. The trial court
sentenced him accordingly. On appeal, this court affirmed appellant's convictions but
remanded the matter for the trial court to correct two sentencing errors. State v. Jackson,
10th Dist. No. 89AP-1015 (Aug. 23, 1990).                On remand, the trial court resentenced
appellant in an amended sentencing entry in accordance with our decision. See State v.
Jackson, 10th Dist. No. 97AP-1660 (June 30, 1998).
No. 15AP-581                                                                               2

       {¶ 3} Over the years, appellant has filed numerous motions in the trial court
seeking relief of one kind or another. See State v. Jackson, 10th Dist. No. 01AP-427
(Sept. 28, 2001) (detailing filings). As relevant here, appellant filed a "Motion to Impose a
Valid Sentence" on January 11, 2013. In that motion, he alleged that his sentence was
void because the trial court's amended sentencing entry did not merge certain offenses.
The trial court denied the motion, rejecting appellant's merger argument on the merits
and concluding that it had already imposed a valid sentence.
The Appeal
       {¶ 4} Appellant appeals and assigns the following errors:
              [I.] The trial court abused its discretion when it denied the
              motion for a de novo sentencing hearing after the court of
              appeals reversed and remanded for re-sentencing.

              [II.] The appellant was denied his constitutional right to
              counsel for sentencing thus, his constitutional right which is
              guaranteed by the 6th and 14th Amendment[s] were violated.

              [III.] The appellant was deprived of his rights guaranteed by
              the Sixth and Fourteenth Amendments of the U.S.
              Constitution because of the unreasonable delay in imposing
              sentence.

       {¶ 5} We cannot address these assignments of error because appellant did not
make any of these arguments in his January 11, 2013 motion and, therefore, the trial court
did not consider them in its decision appellant has appealed. Appellant did make these
arguments in a different motion he filed in the trial court. The trial court, however,
denied that motion and appellant did not appeal that decision, which was final and
appealable. Because appellant could have but did not appeal that decision, res judicata
now prevents him from raising these issues in this appeal. State v. Smith, 10th Dist. No.
13AP-129, 2013-Ohio-4674, ¶ 8 (res judicata bars claims that could have been raised in
appeal from modified sentencing entry but were not because defendant did not appeal
from that entry); State v. Huddleston, 10th Dist. No. 12AP-512, 2013-Ohio-2561, ¶ 12 (res
judicata barred claims that could have been raised in appeal from sentencing entry but
were not because defendant did not appeal).
No. 15AP-581                                                                         3

      {¶ 6} For these reasons, we overrule appellant's three assignments of error, and
affirm the judgment of the Franklin County Court of Common Pleas.
                                                                    Judgment affirmed.

                      LUPER SCHUSTER and BRUNNER, JJ., concur.

                                ______________